IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 98-40690
                          Conference Calendar



MICHAEL GLENN WILLIAMS,

                                             Plaintiff-Appellant,

versus

MCCONNELL UNIT ET AL.,

                                             Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-97-CV-190
                       - - - - - - - - - -

                             June 16, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Michael Glenn Williams, Texas prisoner # 696404, appeals the

district court’s grant of summary judgment for the defendant in

this 42 U.S.C. § 1983 action.    Williams has not adequately

briefed any argument relating to the district court’s grant of

summary judgment.   See Grant v. Cuellar, 59 F.3d 523, 524 (5th

Cir. 1995); Brinkmann v. Dallas County Deputy Sheriff Abner, 813
F.2d 744, 748 (5th Cir. 1987).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-40690
                               -2-

     Williams’ appeal is without arguable merit and is frivolous.

Accordingly, the appeal is DISMISSED.    5TH CIR. R. 42.2.   The

dismissal of this appeal as frivolous counts as a “strike” for

purposes of 28 U.S.C. § 1915(g).   We caution Williams that once

he accumulates three strikes, he may not proceed in forma

pauperis (IFP) in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.    See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED; WARNING ISSUED.